Citation Nr: 1337078	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  12-31 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Edward M. Farmer, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from January 2002 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan, that denied the above claim.

The Board notes that in correspondence dated in April 2012, but received by the Board in November 2013, the Veteran's representative indicated that the power of attorney on behalf of the Veteran was being withdrawn.  Pursuant to 38 C.F.R. § 20.608 (2013), a representative wishing to withdraw representation subsequent to certification of the appeal must submit a motion of withdrawal with the Board showing good cause for the withdrawal.  To date, no such motion has been received by the Board.  Thus, the Board must assume that the private attorney captioned above remains the Veteran's representative.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

In correspondence received in October 2013, the Veteran's representative indicated that the Veteran wished to be scheduled for a video conference hearing before a Veterans Law Judge of the Board.  As the Veteran has a right to the requested hearing, a remand is warranted so that he may be afforded the requested video conference hearing.  38 C.F.R. § 20.700(a) (2013).

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction shall schedule the Veteran for a video conference hearing before a Veterans Law Judge of the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

